Citation Nr: 0802194	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  02-16 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.    Entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 beyond August 
31, 2004, based on a need for convalescence following 
excision of a left wrist ganglion.

2.    Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.    Entitlement to service connection for depression, 
secondary to multiple  service-connected disabilities.

4.    Entitlement to an increased rating for scars, left 
wrist, postoperative excision multiple ganglion cysts, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:     Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1976.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied the 
benefits sought on appeal.

Upon consideration of the case in June 2006, the Board denied 
then-pending claims for increased ratings for tinea pedis, 
right wrist synovitis and left wrist synovitis.  The 
remaining issues of entitlement to a TDIU and an extension of 
a total disability rating for convalescence from left wrist 
surgery were remanded.

In November 2007, the veteran submitted additional evidence 
consisting of VA outpatient records, and indicated he wanted 
it considered by the Board, thereby having waived the right 
to RO initial consideration of the evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).  

For the reasons set forth below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required. 

In May 2007, teh veteran raised new claims of entitlement to 
increased ratings for tinea pedis, and synovitis of both 
wrists.  These additional issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.    The report of a July 2004 VA examination already of 
file indicated the veteran was convalescent from left wrist 
surgery that month, and could not return to employment other 
than only sedentary duties.  As of the September 28, 2004 
consultation with a VA physician, there was still a healing 
incision over the left wrist, and a wrist splint in place, 
with continued reported pain and numbness.

2.    As of October 1, 2004, there is no further evidence of 
a continued need for convalescence or measures for treatment 
of post-surgical residuals, apart from treatment of symptoms 
of the underlying left wrist disorder itself, and with the 
additional likely contributing cause of a wrist disorder 
unrelated to the surgery of sensory polyneuropathy.  


CONCLUSION OF LAW

The criteria for the extension of a temporary total 
evaluation for convalescence following left wrist surgery to 
September 30, 2004 are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.30 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act 

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran through its August 2004 
and July 2006 correspondence, as well as September 2005 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
 and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting   the appellant that reasonably affects the 
fairness of this adjudication.  

Analysis

The record reflects that to this point, the RO has awarded 
the veteran a temporary total disability rating for his left 
wrist disorder pursuant to 38 C.F.R. § 4.30 from July 7, to 
August 31, 2004, with a 10 percent evaluation resuming 
effective September 1, 2004 pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5020 for synovitis evaluated based on joint 
arthritis.

The provisions of 38 C.F.R. § 4.30 pertaining to convalescent 
ratings indicate that a total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
rating schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is 
warranted, effective from the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following such 
hospital discharge or outpatient release.  38 C.F.R. § 4.30. 
 To warrant a temporary total disability rating, the evidence 
must establish that the veteran's service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches; or (3) immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. § 
4.30(a).

Extensions for an additional time period beyond the 1, 2, or 
3 months initially award may be authorized where warranted 
under the circumstances, applying generally the same criteria 
as set forth above.  38 C.F.R. § 4.30(b).

In this case, the veteran underwent an excision of left 
radial wrist ganglion in  July 2004 at a VA medical 
facility.  At that time, service connection was in effect for 
left wrist synovitis, rated at the 10 percent level.  The 
indication for the procedure was a recurrent history of left 
radial ganglion cyst that had become painful and impaired the 
patient's overall range of motion.  The procedure was 
performed on an outpatient basis.  The cyst was removed 
without any noted operative complications.  On follow up one-
week later the wound was open and non-draining, without 
erythema.

A July 28, 2004 VA compensation and pension examination 
revealed that the veteran was right-hand dominant.  He 
was then taking medication for postoperative pain in his left 
wrist and using a splint.  The veteran was considered 
convalescent from the left wrist surgery, and surgical 
dressing was present on the wrist.  He complained of 
longstanding numbness in the thumb and index finger.  An 
electrodiagnostic evaluation suggested peripheral neuropathy, 
but no evidence of nerve root compression.  The diagnosis, in 
part,  was left wrist synovitis with recurring ganglion 
cysts, status-post surgery, currently convalescent.  
 
The examiner determined that left and right wrist synovitis 
then impeded the ability to obtain employment because the 
veteran was convalescent with regard to the left wrist 
surgery.  The veteran subjectively reported that the main 
impediment to returning to the work force was longstanding 
back trouble from a 1997 work-related injury.  According to 
the examiner, given the best of circumstances, the appellant 
would still be limited in employment activity with regard to 
his wrists because of limitation in ability to push, pull or 
lift without discomfort.  It was indicated that he certainly 
should be qualified to engage in activities described as 
sedentary or light occupational duties.

On further VA outpatient treatment, at an August 24, 2004 
post-surgical consultation he continued to have the left 
wrist immobilized in a volar splint.   There were some wound 
healing problems likely secondary to smoking. The 
 recommendation was to continue bilateral wrist 
immobilization with limited strenuous activity.  
 
During the subsequent consultation with a neurologist on 
September 28, 2004, the veteran reported a longstanding 
bilateral numbness of the wrists, worse in the left hand.  An 
electromyogram showed evidence suggestive of peripheral 
polyneuropathy.  There was some decreased sensation on the 
left palmar surface, amongst other areas.  Left finger 
strength was 4/5.  Wrists splints were in place bilaterally.  
There was a healing incision over the left wrist.  The 
assessment was bilateral wrist synovitis; ganglion cyst 
removal times three, with hand and wrist pain and numbness, 
left side greater than right, that was affecting his 
mobility.  
 
On October 5, 2004, it was observed that the left wrist wound 
was healed.  The claimant continued to experience diffuse 
pain, and the wrist remained in a splint.  The right wrist 
also was painful and had attached a splint.  The assessment 
was no acute "PRS" intervention for possible synovitis and 
sensory polyneuropathy.  The veteran was evaluated later that 
month by a VA podiatrist, and not otherwise pertaining to his 
post-surgical status.

The veteran again underwent VA examination in December 2004.  
He reported no change in sensory symptoms involving the 
hands, especially the left after undergoing multiple 
excisions of a left ganglion cyst (including the recent July 
2004 procedure).  He was not then taking specific medications 
to control symptoms.  Objectively, the motor functions of the 
upper arms were normal.  The veteran provided poor effort in 
distal muscle testing (wrist extensors and flexors, finger 
extensors and flexors).  There was a well-healed scar on the 
radial side of the left wrist and tenderness involving the 
bilateral wrist joints, but no erythema or swelling.  There 
was decreased range of motion as the veteran barely attempted 
any movement at the wrist secondary to pain.  The impression 
was a history of bilateral synovitis with no evidence of 
associated compressive neuropathy at the wrist bilaterally.  
The examiner stated there was some evidence of sensory 
polyneuropathy.  There did not appear to be any direct link 
of the symptoms involving the hands to a history of 
synovitis.  

A contemporaneous VA treatment record of December 2004 states 
the impression of bilateral wrist pain, status-post left 
wrist ganglionectomy times three, with no evidence of 
recognizable inflammatory arthropathy.  

At a March 2005 VA examination, it was indicated the veteran 
had a resected ganglion cyst with no evidence of swelling at 
this time.  He wore bilateral splints that he removed for 
examination.  His left wrist presented tenderness.  Range of 
motion was dorsiflexion was to 50 degrees, ulnar flexion was 
to 45 degrees, radial deviation was to 20 degrees, ulnar 
deviation was to 30 degrees.  The impression was bilateral 
synovitis with symptoms suggestive of peripheral neuropathy.  
There was moderate to severe impairment of functional ability 
during flare-ups.

An objective review of the current record provides that a 
one-month extension of total disability benefits for recovery 
from left wrist surgery pursuant to 38 C.F.R.    § 4.30, to 
September 30, 2004, though no greater than this time period, 
is warranted.  The medical opinion of a July 2004 VA 
orthopedic examiner that the veteran remained convalescent 
and essentially could not return to work, absent entirely 
sedentary occupational tasks, would appear to be the primary 
basis for the existing award of temporary total disability 
through August 31, 2004.  Considering whether there is 
evidence to support extending the convalescence period, on 
evaluation on August 24th, there were healing problems with 
the surgical wound.  The physician recommended continued 
wrist immobilization.  Based on this statement, and in view 
of the preceding medical opinion, there is a reasonable basis 
to find that the surgical recovery period extended well into 
September 2004, only one-week later.  
 
When seen on September 28, 2004,  wrist splints remained in 
place and there was a healing incision over the left wrist.  
The pain and numbness in the wrist were ongoing.  It is noted 
that a physician on August 24, 2004 observed that healing 
problems were likely from smoking.  By law, however, 
compensation benefits for a tobacco use or related disorder 
are precluded.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  
Here, however, there is no definitive finding that the 
primary cause of extended healing was tobacco-related rather 
than a consequence of the surgery itself.  The veteran had 
also undergone two identical left wrist ganglion cyst 
removals before, which arguably complicated any healing 
process.  Hence, a one-month extension of the application of 
a temporary total evaluation is proper.  38 C.F.R. § 
4.30(b).   

Following the additional month of a total disability rating 
that is to be assigned,  the record indicates that in early 
October 2004, while the left wrist remained in a splint and 
the appellant described still having pain, the left wrist 
wound had healed. The use of a device for therapeutic 
immobilization of an affected joint following surgery 
ordinarily would raise the question of application of the 
criteria for continuing temporary evaluation.  See 38 C.F.R. 
§ 4.30(a)(2).  In this instance, inasmuch as the right wrist 
which was not affected by recent surgery was also placed in a 
splint, the use of a splint would seem to be a long-term 
treatment measure and not a post-surgical requirement.  
Further, upon re-examination in December 2004, there was 
ongoing reported pain and numbness due to sensory 
polyneuropathy, with no evidence of compressive neuropathy at 
the wrist, or otherwise symptoms due to a history of 
synovitis.  A physician who evaluated the veteran that month 
at a VA medical center did not find evidence of recognizable 
inflammatory arthropathy.  The implication of these findings 
is that the period of convalescence was complete and that any 
continued symptomatology was from causes other than the 
surgery itself, and particularly inasmuch as the December 
2004 VA examiner attributed pain and numbness to a more 
generalized polyneuropathy.  Thus, a temporary total rating 
is not necessary beyond that already deemed warranted. 

Accordingly, it is determined that the criteria for an 
extension of a temporary total disability evaluation of one-
month to September 30, 2004 have been met.   




ORDER

Entitlement to an extension of a temporary total disability 
evaluation under 38 C.F.R. § 4.30 to September 30, 2004, 
based on the need for convalescence following excision of a 
left wrist ganglion, is granted subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The July 2004 VA examination report observed that the veteran 
remained convalescent from left wrist surgery, which impeded 
his ability to obtain employment.  Based on his own report, a 
primary impediment to the appellant's return to work is a 
longstanding nonservice connected back disorder.  In the view 
of a VA examiner, however, at that time the continuing 
symptoms of the veteran's wrist disorders (both right and 
left side), precluded him from participation in all but 
sedentary or light occupational duties.  

The veteran has further identified that at one point in 1997, 
he applied for employment at a VA medical facility and did 
not qualify for this job position due to physical 
impairment.  There are corresponding records that he applied 
to be a housekeeping aid at the Houston VA Medical Center in 
February 1997. The functional requirements of the job 
position included walking (4 hours per day), standing (4 
hours), pushing and heavy lifting amongst other activities.  
Following a pre-employment physical, the recommendation 
provided was that his physical condition precluded hiring.  
The basis stated was that the veteran had bilateral wrist 
pain and was diagnosed with carpal tunnel syndrome.  The 
housekeeping aid position in question required repetitive 
motion of the hands which could aggravate wrist pain.
 
Regarding the level of disability compensation of which the 
veteran is in receipt,   he does not currently meet the 
schedular criteria for a TDIU rating.  These requirements 
consist of one service-connected disability rated at 60 
percent or more, or two or more disabilities with at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The claimant is 
service-connected for tinea pedis, evaluated at 30 percent; 
recurrent synovitis, evaluated at 10 percent for each wrist; 
and status-post excision of a mass lesion on the neck, rated 
noncompensable.  

Nonetheless, he may still be entitled to a TDIU on an 
extraschedular basis, provided it is otherwise shown that 
service-connected disabilities have rendered him unable to 
secure and maintain substantially gainful employment.  See 38 
C.F.R. § 4.16(b).    In view of the above-mentioned history 
of applying for employment, and recent,  even if temporary, 
result of left wrist surgery, a VA examination to address the 
veteran's degree of occupational functioning is warranted.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran has further explained through recent hearing 
testimony that he filed a claim for disability benefits from 
the Social Security Administration (SSA), which that agency 
then denied.  This notwithstanding, the underlying medical 
records upon which the SSA decision was premised may still 
prove relevant to the current matter before VA.  Thus, on 
remand the RO should undertake appropriate action to obtain 
the SSA's administrative decision along with the supporting 
medical records for this determination.  See Woods v. Gober, 
14 Vet. App. 214, 222 (2000).

There is also of record an April 2007 RO rating decision 
which granted service connection for scars, left wrist, 
postoperative excision multiple ganglion cysts,    and 
assigned a noncompensable rating, effective July 7, 2004.  
This constituted essentially a separate additional rating for 
the veteran's service-connected left wrist disability.  The 
RO also denied a claim for service connection for depression, 
secondary to multiple service-connected disabilities.  In 
correspondence dated in June 2007, the veteran expressed 
disagreement with the assigned rating for post-surgical 
scars, and the denial of service connection for 
depression.  Therefore, as the next course of action in the 
appellate process, the RO must issue to the veteran a 
statement of the case regarding these claims.  Manlincon v. 
West,  12 Vet. App. 242 (1999).

Accordingly, these claims are REMANDED for the following 
action:

1.     The RO must attempt to secure a 
copy of any decision of the Social 
Security Administration pertaining to the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
upon which that decision was based.  If 
these records are not available, or if 
the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims 
file.  The veteran is to be notified in 
writing.  Because SSA records are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.

2.     Upon completion of the above 
development, the RO should schedule the 
claimant for a VA examination by a 
physician with appropriate expertise to 
determine the impact of each of his 
service-connected disabilities on his 
employability.  The veteran's claims 
folder must be provided to the examiner 
for review.  All testing and studies 
indicated to determine the severity of 
the service-connected disorders under 
consideration should be completed.  The 
examiner should then identify the 
limitations resulting from each service-
connected disability and opine whether it 
is at least as likely as not (i.e., is 
there a 50/50 chance) that the veteran's 
service-connected disabilities alone are 
sufficient to render him unable to 
maintain any form of substantially 
gainful employment consistent with his 
education and occupational experience. 
 In providing the requested findings, the 
examiner should indicate consideration of 
the veteran's February 1997 pre-
employment examination at the Houston VA 
Medical Center, and the July 2004 
examination report shortly following left 
wrist surgery.  The rationale for all 
opinions expressed must also be provided.

3.     The RO should review any medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner,   the RO must 
implement corrective procedures at once.

4.    The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.   The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.    Thereafter, the RO should 
readjudicate the claim for entitlement to 
a TDIU.  If the benefit is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

6.    The RO shall issue a statement of 
the case addressing the issues of 
entitlement to service connection for 
depression, secondary to multiple 
service-connected disabilities; and 
entitlement to a compensable rating for 
scars, left wrist, postoperative excision 
multiple ganglion cysts.    If, and only 
if, the veteran submits a timely 
substantive appeal addressing these 
issues should they be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


